Citation Nr: 1507859	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  12-35 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an evaluation greater than 50 percent for posttraumatic stress disorder (PTSD), to include anxiety, depression, and bipolar disorder.  


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Carsten, Counsel






INTRODUCTION

The Veteran served on active duty for training from January 2002 to May 2002 and on active duty from December 2003 to March 2005.  He had additional service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On review, additional development is needed in this case.  See 38 C.F.R. § 3.159(c) (2014).  

In April 2010, the Veteran submitted a VA Form 21-4142, Authorization and Consent to Release Information to the VA, identifying psychiatric treatment with Dr. M. F., Ph.D. for the period from January 2007 to December 2009.  There is no indication that these records were requested or otherwise obtained.  This should be accomplished on remand.  

Further, the claims folder contains a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, in favor of the Arkansas Department of Veterans Affairs.  However, it appears that the Veteran has moved to Oklahoma.  As such, the RO should clarify any representation issues with the Veteran and, as appropriate, permit any accredited representative the opportunity to review the record or provide argument on the Veteran's behalf with regard to the current appeal.  In order to ensure full compliance with due process, a remand is needed.  See 38 C.F.R. § 20.600 (2014).  

Updated VA medical center records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Request medical records from Dr. M. F., Ph.D. as identified on VA Form 21-4142 received April 8, 2010.  If a current authorization is needed, it should be requested from the Veteran.  

2.  Request medical records from the VA Medical Centers in Little Rock, Arkansas and Fayetteville, Arkansas for the period from April 2014 to the present. 

3.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the appeal issue.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  

4.  Thereafter, clarify the outstanding representation issue with the Veteran, and as appropriate, provide the representative an opportunity to review the record and to provide argument on the Veteran's behalf, to include preparation of a VA Form 646, Statement of Accredited Representative in Appealed Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




